Exhibit 10.1

PERINI CORPORATION

 

Amendment No. 1 to Amended and Restated Employment Agreement

Ronald N. Tutor

DATED: MARCH 20, 2009

WHEREAS, Perini Corporation, a Massachusetts corporation (the “Company”), and
Ronald N. Tutor (the “Executive”), entered into an employment agreement on April
2, 2008, which was subsequently amended on December 23, 2008 (collectively, the
employment agreement and the amendment thereto are referred to herein as the
“Agreement”); and

WHEREAS, pursuant to Section 20 of the Agreement, the Company and Executive now
wish to amend the Agreement to reflect a change in the manner certain benefits
are to be provided to Executive.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein.

FIRST:          The Agreement is hereby amended by removing the second to last
sentence in Section 6(f), which currently reads “In addition, the Employer
shall, as promptly as reasonably practicable after the Effective Date and with
the Executive’s full cooperation, obtain on behalf of Executive life insurance
coverage under term or ordinary life insurance policies (at Executive’s choice)
with an aggregate annual premium cost not to exceed $175,000.” and replacing it
with the following sentence:

“During the Employment Period, the Employer may, with Executive’s full
cooperation, obtain on behalf of Executive life insurance coverage under term or
ordinary life insurance policies and/or provide the Executive with personal
financial services; provided that the aggregate annual premium cost and/or the
fair market value of such services provided shall in no event collectively
exceed $175,000 per calendar year, with such amount reduced proportionately for
any partial calendar years of service.”

SECOND:       Except as specifically modified herein, the Agreement shall remain
in full force and effect in accordance with all of the terms and conditions
thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





IN WITNESS WHEREOF, the parties hereto have executed this second amendment to
the Agreement as of the date first written above.

 

 

Perini Corporation

 

 

By:/s/William B. Sparks

Name: William B. Sparks

 

Title: Executive Vice President & Treasurer

 

 

 

Ronald N. Tutor

 

 

/s/Ronald N. Tutor

 

 

 

 

 

2

 

 

 

 